Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 11-13, 15, 16 and 18-29 are pending in the present application in the present application.  The instant claims are rejected, objected to or allowed as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 2, 4-10, 14 and 17 under 35 USC 112, first paragraph, as failing to comply with the written description requirement is made moot by the cancellation of the instant claims.

The rejection of claims 1, 11-13, 15 and 16 under 35 USC 112, first paragraph, as failing to comply with the written description requirement is withdrawn.

The rejection of claims 2-7, 9, 10, 14 and 17 under 35 USC 112, first paragraph, scope of enablement as set forth in paragraph #5 of the previous 
Office Action, is made moot by the cancellation of the instant claims.

The rejection of claims 1, 11-13, 15 and 16 under 35 USC 112, first paragraph, scope of enablement as set forth in paragraph #5 of the previous 
Office Action, is withdrawn.

The rejection of claims 2-10, 14 and 17 under 35 USC 112, first paragraph, scope of enablement as set forth in paragraph #6 of the previous Office Action, is made moot by the cancellation of the instant claims.

The rejection of claim 18 under 35 USC 112, first paragraph, scope of enablement as set forth in paragraph #6 of the previous Office Action, is withdrawn.

The rejection of claims 1, 11-13 and 16 under 35 USC 112, first paragraph, scope of enablement as set forth in paragraph #6 of the previous Office Action, is maintained and claims 22-25 is rejected under 35 USC 112, first paragraph, scope of enablement.
Applicant argues the definition of inhibition provided in the specification on page 13 clearly states that inhibiting or treating includes inhibiting the full development of a disease or condition, for example in a subject who has an RSV infection, which includes individuals exposed to/at risk for infection with RSV; that “the beneficial effect can be evidenced, for example, by delayed onset of clinical symptoms of the disease in a susceptible subject, a reduction in severity of some or all clinical symptoms of the 
Applicant’s argument was considered but not persuasive for the following reasons.
The definition on page 13 of the present specification clearly differentiates between inhibition, treatment and prophylactic treatment:

    PNG
    media_image1.png
    74
    605
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    207
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    77
    605
    media_image3.png
    Greyscale

The beneficial effect as set forth in the present specification does not refer to inhibition as discussed by applicant.  As shown above, the term “beneficial effect” relates to treatment, i.e., therapeutic treatment.

inhibit
to restrain, hinder, arrest, or check (an action, impulse, etc.); to prohibit; forbid.
and the term “reduce” is defined as:
reduce
to bring down to a smaller extent, size, amount, number; to lower in degree, intensity; to bring down to a lower rank, dignity.
In other words, reduction is not synonymous with inhibition.  What is shown in the present specification is a reduction in the severity of the disease not an inhibition of the disease.  Inhibition implies the disease does not develop or if the patient “has” the viral infection it is eradicated, i.e., cure, after the administration of the drug.
For these reasons, the rejection of claims 1, 11-13 and 16 under 35 USC 112, first paragraph, scope of enablement as set forth in paragraph #6 of the previous Office Action, is maintained and claims 22-25 is rejected under 35 USC 112, first paragraph, scope of enablement.

The rejection of claims 2, 4-10, 14 and 17 under 35 USC 112, second paragraph, is made moot by the cancellation of the instant claims.

 The rejection of claims 1, 11-13, 15 and 16 under 35 USC 112, second paragraph, is withdrawn.

The rejection of claim 17 under 35 U.S.C. 112, 4th paragraph is made moot by the cancellation of the instant claim.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Instant claim 25 recites “wherein the method reduces symptoms of the RSV infection in the subject”.  However, parent claim 1 is drawn to a method of “inhibiting” and the present specification defines inhibition as:

    PNG
    media_image1.png
    74
    605
    media_image1.png
    Greyscale
 (see page 13, lines 8-10).  Therefore, claim 1 does not encompass reduction as recited by instant claim 25.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628